LEIBSON, Justice,
dissenting.
Respectfully, I dissent.
My Dissent in Hinton v. Judicial Retirement & Removal Comm., Ky., 854 S.W.2d 756, 759 (1993), tries to call attention to the fact that the Judicial Retirement and Removal Commission is “constitutionally created as part of the new Judicial Article,” and that “[i]ts fact-finding and decision-making is final subject to judicial review by the Supreme Court for reversible error using the same standard for review [‘clearly erroneous’] that applies to review of the final decision of a trial court.” It is not constitutionally created simply as an advisory board for this Court. Yet, we continue to treat it so.
Nor is the purpose of the judicial disciplinary process simply to “correct” the judge “by taking the least severe action necessary to remedy the situation,” notwithstanding the quote to this effect in the Majority Opinion from Nicholson v. Judicial Retirement and Removal Commission, Ky., 562 S.W.2d 306 (1978). The Commission was constitutionally created by Section 121 of the new Judicial Article to discipline judicial misconduct with a just penalty serving to deter similar misconduct and to protect the public as well as to advise the judge (who should know better already) that her conduct is inappropriate. In addition, contrary to the Majority Opinion, “punishment of the judge” is a legitimate part of the purpose. Discipline is a matter of justice and public example as well as personal correction.
In this case the Commission has found Judge Doyle guilty on five different counts involving violation of the Code of Judicial Conduct. Under Counts I, II, and III, the Commission found that Judge Doyle, while a sitting District Judge, on three different occasions publicly disseminated misrepresentations of facts in her campaign ads for circuit judge in the 1991 election. The evidence supporting these findings more than met the clear and convincing standard that applies to such findings. Her advertisements were flagrantly misleading and maliciously demeaning.
In the two remaining Counts upon which she was found guilty her misconduct consisted of knowing and intentional failure to assess fines, court costs and service fees upon convictions of defendants of DUI and other offenses, as required by law. Again, the evidence supporting these findings was clear and convincing, and there is no reason to conclude they are clearly erroneous.
Given such findings, the Commission was clearly within its authority in fixing a penalty of two (2) months suspension from office without pay, and we are clearly exceeding our authority when we modify the Order of the Commission. Indeed, the Order of this Court modifying the final Order of the Retirement and Removal Commission does not purport to find the Commission’s punishment erroneous. Nevertheless, it presumes to modify the penalty, reducing it to a public reprimand.
The only reason given for modifying the penalty is “impracticality of enforcement of the suspension.” I know of no reason why “practical problems” related to carrying out a penalty, or indeed the impossibility of doing so, should lessen the penalty assessed by due process of law. Our decision should not suggest “public reprimand” as the standard of punishment for misconduct as represented by this record. To do so is to encourage rather than to deter judicial misconduct.
SCR 4.290 sets up a procedure for judicial review of the final orders of the Commission by the Supreme Court. In subsection (5) it purports to give this Court power to “modify” a final order of the Commission. However, if this implies we have power to modify sentences duly imposed by the Commission, our rule exceeds our constitutional power. We have no power to modify except in the usual powers of error correction that apply to appellate review of a final order. We have no power under the Judicial Article to proceed de novo to substitute our findings as to an appropriate punishment for the findings of the Commission. If the Commission’s Order is erroneous, it should be reversed and the ease either remanded or dismissed as *921called for by the state of the evidence, but this Court has no power to weigh the evidence and substitute its judgment for that of the Commission.
In a series of decisions starting with the first Nicholson case (Nicholson v. Judicial Retirement & Removal Comm., supra), our Court has taken a wrong turn in viewing its power over the Commission. We have assumed powers of review much broader than constitutionally authorized. Section 121 of the Constitution says the Commission shall exercise the power to discipline (to order a judge “suspended without pay or removed for good cause”) “subject to judicial review by the Supreme Court.” Yet our decisions seemingly relegate the Commission’s activities to an advisory capacity similar to that performed by the Kentucky Bar Association in lawyers’ disciplinary matters. As stated by Justice Lukowsky in Dissent in the second Nicholson case, Nicholson v. Judicial Retirement and Removal Commission, Ky., 573 S.W.2d 642, 645 (1978):
“Section 121 of the Constitution of Kentucky provides that judges may be disciplined by the Commission for good cause, that the Commission is a state body and that its actions are subject to judicial review by this court. It is unlike the Bar Association which has life, form and a disciplinary function in regard to lawyers only by grace of the rales of this court....
This independent creation, life and charge make it perfectly clear to me that we must measure the Commission’s actions with a totally different yardstick than we use in disciplinary cases involving lawyers .... We are not privileged to treat the findings of the Commission as advisory and find facts for ourselves.”
The Kentucky Constitution envisions the Commission as an independent decision-making authority, and we should respect its constitutional role.